Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 1 of 49




                   Exhibit A
           Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 2 of 49




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC,           :
         Plaintiff/Counter-defendant,  :
                                       :
   v.                                  :             No. 2:17-cv-00495-RK
                                       :
BRIDGER LOGISTICS, LLC, et al.,        :
          Defendants,                  :
                                       :
BRIDGER LOGISTICS, LLC, et al.,        :
          Defendants/Counterclaimants. :


           DECLARATION OF ALICIA RAGSDALE OLSZESKI IN SUPPORT OF
                BL/FG DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
           MOTION TO COMPEL PRODUCTION OF WITHHELD DOCUMENTS
                     UNDER THE CRIME-FRAUD EXCEPTION

       I, Alicia Ragsdale Olszeski, pursuant to 28 U.S.C. § 1746, hereby state and declare as

follows:

       1.       I am an attorney at the law firm of Bryan Cave Leighton Paisner LLP, counsel of

record for Bridger Logistics, LLC, Ferrellgas Partners, L.P., Ferrellgas L.P., Bridger Rail

Shipping, LLC, Bridger Real Property, LLC, Bridger Storage, LLC, Bridger Swan Ranch, LLC,

Bridger Terminals, LLC, Bridger Transportation, LLC, J.J. Addison Partners, LLC, J.J. Liberty,

LLC, Bridger Administrative Services II, LLC, Bridger Energy, LLC, Bridger Lake, LLC,

Bridger Leasing, LLC and Bridger Marine, LLC in the above-captioned action.

       2.       I am over the age of 18 and competent to testify as to the matters set forth herein.

       3.       Attached hereto as Exhibit 1 is a true and correct copy of an email from E.

Johnson to G. Heisler, with attached press release, dated November 26, 2012.

       4.       Attached hereto as Exhibit 2 is a true and correct copy of an email from K.

Wilkins to S. Wuori, dated May 15, 2012.
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 3 of 49




       5.      Attached hereto as Exhibit 3 is a true and correct copy of the Witness Statement

of James H. Ballengee, dated December 23, 2016.

       6.      Attached hereto as Exhibit 4 is a true and correct copy of the Beaver Lodge

Lease, dated September 2, 2011.

       7.      Attached hereto as Exhibit 5 is a true and correct copy of the Truck Station Lease

Agreement for Trenton Station, dated November 2, 2011.

       8.      Attached hereto as Exhibit 6 is a true and correct copy of the Berthold Rail

Agreement, dated May 5, 2012.

       9.      Attached hereto as Exhibit 7 is a true and correct copy of the Berthold Rail Phase

I Loading Agreement, dated July 2012.

       10.     Attached hereto as Exhibit 8 is a true and correct copy of an email from K.

Wilkins to J. Rios, et al., dated February 3, 2013.

       11.     Attached hereto as Exhibit 9 is a true and correct copy of the Eddystone Rail

Facilities Services Agreement, dated March 8, 2013.

       12.     Attached hereto as Exhibit 10 is a true and correct copy of the Witness Statement

of Giuseppe “Joe” Natale, dated December 23, 2016.

       13.     Attached hereto as Exhibit 11 is a true and correct copy of the Witness Statement

of Dion Nicely, dated December 23, 2016.

       14.     Attached hereto as Exhibit 12 is a true and correct copy of an email from S.

Turnbull to B. Shamla, et al., dated September 18, 2013.

       15.     Attached hereto as Exhibit 13 is a true and correct copy of an email from T. Hess

to J. Mazzarella, et al., dated December 12, 2013.

       16.     Attached hereto as Exhibit 14 is a true and correct copy of an email from T. Hess

to G. Blaszkowski, et al., dated December 20, 2013.

                                                 2
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 4 of 49




       17.     Attached hereto as Exhibit 15 is a true and correct copy of an email from R.

Downs to T. Hess, et al., dated January 28, 2014.

       18.     Attached hereto as Exhibit 16 is a true and correct copy of an email from K.

Wilkins to S. Turnbull, dated September 17, 2013.

       19.     Attached hereto as Exhibit 17 is a true and correct copy of an email from S.

Turnbull to B. Shamla, et al., dated September 25, 2013.

       20.     Attached hereto as Exhibit 18 is a true and correct copy of the Witness Statement

of Vispi N. Jilla, dated December 23, 2016.

       21.     Attached hereto as Exhibit 19 is a true and correct copy of an email from J. Rios

to B. Boaz, et al., dated June 30, 2015.

       22.     Attached hereto as Exhibit 20 is a true and correct copy of the Acknowledgment

among Eddystone Rail Company, LLC, Bridger Transfer Services, LLC, and Merrill Lynch

Commodities, Inc., dated June 18, 2014.

       23.     Attached hereto as Exhibit 21 is a true and correct copy of an email from V.

Paradis to B. Brown, et al., with attachment, dated September 3, 2015.

       24.     Attached hereto as Exhibit 22 is a true and correct copy of the Ferrellgas 2015

Annual Meeting Presentation.

       25.     Attached hereto as Exhibit 23 is a true and correct copy of an excerpt of the June

2015 Bridger Management Report.

       26.     Attached hereto as Exhibit 24 is a true and correct copy of the Grant Thornton

Financial, Tax and Human Resource Due Diligence Report related to Ferrellgas Partners, L.P.’s

proposed acquisition of Bridger Logistics, LLC, also known as the Quality of Earnings Analysis,

dated May 21, 2015.



                                               3
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 5 of 49




       27.     Attached hereto as Exhibit 25 is a true and correct copy of an excerpt of the

September 2015 Bridger Management Report.

       28.     Attached hereto as Exhibit 26 is a true and correct copy of the Amendment and

Supplement to the Purchase and Sale Agreement, dated June 24, 2015.

       29.     Attached hereto as Exhibit 27 is a true and correct copy of an email from T.

Soiefer to V. Jilla, et al., dated November 12, 2015.

       30.     Attached hereto as Exhibit 28 is a true and correct copy of an email from B. Boaz

to P. Knapp, dated November 23, 2015.

       31.     Attached hereto as Exhibit 29 is a true and correct copy of an email from T.

Soiefer to V. Paradis, et al., dated October 13, 2015.

       32.     Attached hereto as Exhibit 30 is a true and correct copy of an Enbridge Board of

Directors Notice, dated September 8, 2015.

       33.     Attached hereto as Exhibit 31 is a true and correct copy of an Enbridge Board of

Directors Notice, dated September 9, 2015.

       34.     Attached hereto as Exhibit 32 is a true and correct copy of the Amendment to the

Crude Oil Supply Agreement, also known as the COSA Side Letter Agreement, dated January

13, 2016.

       35.     Attached hereto as Exhibit 33 is a true and correct copy of the Certain

Arrangements Agreement, dated January 13, 2016.

       36.     Attached hereto as Exhibit 34 is a true and correct copy of the Amendment to the

Transportation and Logistics Services Agreement, dated January 13, 2016.

       37.     Attached hereto as Exhibit 35 is a true and correct copy of the Purchase and Sale

Agreement between Bridger Logistics, LLC and Jamex Transfer Holdings, LLC, dated February

22, 2016.

                                                 4
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 6 of 49




       38.     Attached hereto as Exhibit 36 is a true and correct copy of an email from J.

Ballengee to J. Galloway, et al., with attachment, dated February 25, 2016.

       39.     Attached hereto as Exhibit 37 is a true and correct copy of a Jarrett Renshaw and

Devika Krishna Kumar article, Philadelphia-Area Crude Rail Terminal Reawakened by

Discounted Crude, dated September 25, 2018, available at https://www.reuters.com/article/us-

usa-crude-rail/philadelphia-area-crude-rail-terminal-reawakened-by-discounted-crude-

idUSKCN1M50GF.1

       40.     Attached hereto as Exhibit 39 is a true and correct copy of the J. Ballengee Non-

Competition Agreement, dated May 29, 2015.

       41.     Attached hereto as Exhibit 40 is a true and correct copy of Amendment No. 2 to

Credit Agreement, dated October 21, 2013.

       42.     Attached hereto as Exhibit 41 is a true and correct copy of the Security

Agreement, dated November 2, 2009.

       43.     Attached hereto as Exhibit 42 is a true and correct copy of the Credit Agreement,

dated November 2, 2009.

       44.     Attached hereto as Exhibit 43 is a true and correct copy of Amendment No. 3 to

Credit Agreement, dated June 6, 2014.

       45.     Attached hereto as Exhibit 44 is a true and correct copy of the Guaranty

Supplement, dated June 24, 2015.

       46.     Attached hereto as Exhibit 45 is a true and correct copy of a letter from A.

Heitmann to P. Baker, dated June 24, 2015.

       47.     Attached hereto as Exhibit 46 is a true and correct copy of the Guaranty

Supplement, dated January 14, 2016.

1
       Exhibit 38 has been intentionally omitted.
                                                5
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 7 of 49




       48.     Attached hereto as Exhibit 47 is a true and correct copy of the Guaranty

Accession Agreement, dated January 24, 2016.

       49.     Attached hereto as Exhibit 48 is a true and correct copy of UCC Lien Report,

dated June 12, 2018.

       50.     Attached hereto as Exhibit 49 is a true and correct copy of an email from M.

Keith to H. Tomte, dated May 4, 2017.

       51.     Attached hereto as Exhibit 50 is a true and correct copy of an email from V.

Paradis to P. Schuldhaus, dated April 13, 2017.

       52.     Attached hereto as Exhibit 51 is a true and correct copy of the Redemption and

Asset Transfer Agreement, dated October 19, 2017.

       53.     Attached hereto as Exhibit 52 is a true and correct copy of an email from G.

Jones to M. Keith, et al., dated December 27, 2017.

       54.     Attached hereto as Exhibit 53 is a true and correct copy of an email from J.

Kramer to J. Theodore, et al., with attached privilege log, dated October 24, 2018.

       55.     Attached hereto as Exhibit 54 is a true and correct copy of an email from A.

Sloniewski to J. Kramer, et al., dated August 23, 2018.

       56.     Attached hereto as Exhibit 55 is a true and correct copy of an email from T.

Hampton to G. Adams, dated November 6, 2015.

       57.     Attached hereto as Exhibit 56 is a true and correct copy of an excerpt from the

United States Securities and Exchange Commission Form 8-K filed by Ferrellgas Partners, L.P.

on or around November 4, 2009, available at http://www.ferrellgas.com/our-company/investor-

information/sec-filings/.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

                                                  6
Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 8 of 49




Executed on November 7, 2018, in St. Louis, Missouri.


                                   /s/ Alicia Ragsdale Olszeski
                                   Alicia Ragsdale Olszeski




                                      7
 Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 9 of 49




EXHIBITS 1-3, 5 – 36,
 39 – 52, 55 FILED
  UNDER SEAL
Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 10 of 49




            EXHIBIT 4
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 11 of 49



                TRUCK            S TAT I O N          LEASE             AG R E E M E N T

                             B E AV E R          LODGE           S TAT I O N

         THIS T R U C K S TAT I O N LEASE AGREEMENT                                    made e f f e c t i v e
                                                        (“LEASE
this     day of September 2011 (the “EFFECTIVE DATE”) by and between E N B R I D G E
PIPELINES (NORTH DAKOTA) LLC, a Delaware l i m i t e d
                                                               liability company with offices at 2 5 0 5
16" Street SW, Minot, North Dakota 58701 (hereinafter referred to a s "Lessor") and B R I D G E R
T R A N S F E R SERVICES L L C , a Louisiana limited liability
                                                               corporation with offices at 800 Spring
Street, Suite 205, Shreveport, Louisiana, 71101                   referred to a s
                                                         (hereinafter                       "Lessee").
                                            W I T N E S S E T H THAT:

         WHEREAS, Lessor owns l a n d located in the County of
                                                                       Mountrail, State of North Dakota,
and   more  particularly described a s the plot of land containing approximately o n e (1.0) a c r e and
designated a s Lot 12 o n the p l o t plan attached hereto a s Exhibit A and incorporated herein by
reference (the “Leased Premises’), which Leased Premises is included in the lease lots
established o n lands owned by Lessora s i n d i c a t e d o n Exhibit A (Lessor’s
                                                                                    land, inclusive ofa l l
lease lots, hereinafter referred to a s the               and
                                            “Property”);
        WHEREAS, Lessee d e s i r e s to u s e the Leased Premises to construct,
                                                                                   maintain, operate,
protect, repair and replace storage tanks, piping and other facilities o n the Leased Premises f o r
the receipt of crude oil
                           by truck and to temporarily store s a m e prior to delivery to Lessor for
transportation  o n Lessor’s pipeline transportation system.

        NOW,         THEREFORE, i n consideration of the mutual                        herein the Parties hereto
                                                                         promises
agree as f o l l o w s:

1.      LEASED PREMISES

        1.1    Lessor hereby leases to Lessee and Lessee leases from Lessor the Leased
        Premises o n the t e r m s and conditions contained in this Lease Agreement.

        1.2    Lessee i s   leasing   the Leased Premises a s i s ,     where is and with all faults.

2.      PURPOSE

        2.1     The Leased Premises shall be used           solely for    the   following   purposes:

        (a)      To construct,    maintain, operate, protect, repair            and              in-kind crude oil
                                                                                       replace
                 storage tanks, pipes, dikes and appurtenances necessary for receiving and
                 storing crude oil     that is subsequently delivered
                                                                        by        pipeline to    Lessor for further
                 transportation o n     Lessor's pipeline transportation
                                                                                system; and
                Such additional facilities and modifications               as    are   necessary to utilize the
                Leased Premisesf o r crude oil unloading with                                              than
                                                                          only temporary parking (less
                48 hours) for automobiles and trucks.

       2.2   All personal      property, materials, structures and f i x t u r e s placed by Lessee o n        the
       Leased Premises         (hereinafter collectively referred to a s the “Facilities”) shall                be




                                                                                                           BLFG_EDPA1848500
Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 12 of 49




compatible   with the piping, tanks, structures and equipment owned and
                                                                            operated by
Lessor o n the Property and/or lands adjacent to the Leased Premises i n order that crude
oil stored in Lessee's Facilities c a n be
                                               readily transferred to Lessor's pipeline
transportation system.
        Lessee shall consult in advance with Lessor before placing o r erecting any
property o r s t r u c t u r e o n the Leased Premises. All Facilities installed by Lessee shall be
in accordance with the Truck Station Lease Automatic
                                                                    Custody Transfer Unit (LACT)
Specifications referenced in Exhibit B attached hereto,incorporated herein by reference
and a s may be amendedf o r               time to time. Prior to construction, Lessee shall obtain
Lessor's written approval to construct Lessee’s Facilities and Lessor’s
                                                                                    approval of the
constructed Facilities shall be required                  to
                                                             commencing operation. Lessee shall
                                                    prior
also be required to provide Lessor with as-built drawings and other technical and/or
operational information a s required by Lessor to provide Lessor’s approval of the
constructed facilities and compatibility for u s e in the operation of
                                                                                           pipeline
transportation system.
M A I N T E N A N C E A N D I M P R OV E M E N T OF ROADWAYS A N D FAC I L I T I E S

3.1     Lessor shall, at Lessor's expense, maintain all a c c e s s roads o n the
                                                                                          Property that
provide a c c e s s to the Leased Premises s o that the roadways a r e suitable for u s e by the
vehicles used by Lessee in accordance with this Lease Agreement; it
                                                                                     being understood
and agreed that said a c c e s s roadways will also be used                Lessor and  others to whom
                                                                    by
Lessor grants a c c e s s rights to the                Lessor r e s e r v e s the
                                             Property.                            right of ingress and
egress  o n the    a c c e s s road through the Leased Premises.

3.2      Lessee shall, at its sole risk and expense, maintain its Facilities in
                                                                                      good condition
and free from crude o i l release, debris o r any other condition that c r e a t e s a hazardous o r
nuisance condition o n the Property o r i s a violation of any
                                                                  applicable regulation o r law.
Lessee further agrees to immediately and completely mitigate any crude oil release o r
violations of applicable regulations o r laws, and to
                                                             comply with Lessor's reasonable
requirements in this regard. Lessee shall a s s u m e f u l l responsibility for maintaining the
environmental integrity of the Leased Premises during the Term of this Lease
Agreement.
3.3      Lessee further agrees that in the event that Lessor determines that
                                                                                                  major
maintenance o r non-routine capital improvements a r e
                                                               required to e n s u r e that roadways
o n the Property a r e suitable for u s e by Lessee o r others, o r to increase the
                                                                                           capacity o r
the efficiency of the Property that will benefit Lessor, either
                                                                       directly o r indirectly, Lessee
shall pay its proportionate share of said major maintenance and/or non-routine
                                                                                                 capital
improvements to Lessor. Lessee waives any and a l l claims to any property ownership
rights that may be construed by payment o f i t s share of said improvements and Lessor
agrees to pay a l l property t a x e s that may result from the s a m e . Lessor shall give Lessee
reasonable notice and detail regarding the major maintenance and/or non-routine capital
improvements along with a n estimate of Lessee’s proportionate share of the costs, and
Lessee shall have the opportunity to m e e t and confer with Lessor for the
                                                                                           purpose of
resolving any differences they may have regarding the n a t u r e of the improvements o r
Lessee’s proportionate share of costs associated with the improvements. Lessee will
provide Lessor i t s written acceptance to pay its share of the costs within sixty (60) days
upon receipt of notice from Lessor.                Lessor shall design and construct the
improvements, and Lessee shall make i t s Facilities, personnel and Leased Premises

                                                                                                      2




                                                                                               BLFG_EDPA1848501
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 13 of 49



         accessible    to Lessor a s may be
                                                         required for the purposes of constructing and
        maintaining    the     improvements, provided that Lessor provides Lessee reasonable notice
        of intent to a c c e s s . Lessor w i l l issue to Lessee a n invoice for recovery of Lessee’s share
        of said major maintenance and/or capital improvements and Lessee agrees t h a t i t shall
        pay said invoice within 30 days of issuance.                   If Lessee does not
                                                                                               provide written
        confirmation to Lessor of Lessee’s agreement to pay Lessee’s share of the costs o r
        Lessee does not pay the invoice, Lessor may
                                                                          provide Lessee written notice of
        termination of this Agreement. Lessee shall have
                                                                      thirty (30) days prior to termination to
        meet the requirements of this paragraph. Following termination, Lessee shall
                                                                                                       comply
        with all applicable requirements of this Agreement,
                                                                      including those of Section 9.
4.      AC C E P TA N C E OF C RU D E OIL BY L E S S O R

          4.1 Lessor shall accept crude oil tendered for transportation
                                                                              by Lessee o n the s a m e
          terms and in accordance with all of Lessor's applicable then-current and effective
          published tariffs, and Lessee agrees to pay a l l applicable tariffs and fees referenced in
          those tariffs, subject to FERC regulations.

           Lessee agrees t h a t all of the crude oil it receives onto the Leased Premises w i l l
                                                                                                         only
           be delivered to Lessor’s North Dakota
                                                     pipeline system.
          4.3    Lessee agrees to deliver       through   the Leased Premises      a   minimum volume of
          30,000 barrels of oil each calendar month into Lessor’s North Dakota pipeline system.
          Failure to deliver a minimum of 30,000 barrels of oi! each calendar month for                     a
          consecutive period of three (3) months shall be a n event of termination.

5.      ENVIRONMENTAL A S S E S S M E N T

Lessor and Lessee shall agree upon and document t h e condition of the Leased Premises at the
time of execution of this agreement. At its sole discretion and cost, Lessor may
                                                                                         complete a
baseline environmental assessment                   of the Leased   Premises  to document
                                            (“EA”)                                           existing
environmental conditions
                               prior to Lessee coming upon the Leased Premises. If a n EA i s
completed, Lessor w i l l provide the EA to Lessee and, a s a condition of this Agreement, Lessee
will acknowledge in
                        writing Lessee’s acceptance of the conclusions of the EA and Lessee’s
commitment to maintain the conditions described in the EA
                                                                 during the Term of this Agreement.
If Lessor           Lessee    with      EA for the Leased
          provides                  a n                    Premises, Lessee shall have the option to
conduct its o w n baseline environmental assessment of the Leased Premises at                    sole
expense. If Lessee obtains a n EA, the Parties shall confer and agree in writing o n the
environmental conditions applicable to the Leased Premises. Should the Parties fail to reach
agreement o n the applicable environmental conditions, Lessor’s EA shall be deemed a c c u r a t e
and exclusively applicable to the Leased Premises.

6,      T E R M A N D E X T E N S I O N OF T E R M


Subject to the further provisions hereof, this Lease Agreement shall be for a t e r m of up to three
(3) consecutive o n e (1) year periods commencing o n the Effective Date and ending o n May
of the subsequent calendar year
                                      (the “Term”). This Lease Agreement shall be automatically
extended for successive additional terms of o n e
                                                    (1) year each commencing o n June ‘st, unless
either party gives written termination notice to the other
                                                            party at least thirty (30) days prior to the
expiration date of the original term o r any extended t e r m . Following termination, Lessee shall
have ninety (90) days to m e e t the requirements of Section 9 of this
                                                                        Agreement.




                                                                                                    BLFG_EDPA1848502
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 14 of 49




 7.      RENT


         7.4    Lessee shall pay Lessor a s rent hereunder the s u m of
                                                                                   Fifty Thousand Dollars
         ($50,000.00) per a n n u m in advance. The  rent for t
                                                              h e i n i t i a l Term    shall be paid in full
         upon the execution hereof, and the rent for each additional t e r m to be paid at o r prior to
         June    of each year.

         7.2    Lessor r e s e r v e s the right to adjust the annual rent
                                                                              paid by Lessee for the Leased
        Premises for any subsequent one-year renewal term. If it elects to
                                                                                            adjust the annual
        rent, Lessor w i l l advise Lessee of the n e w a n n u a l r e n t due in writing at least ninety (90)
        days prior to the date of adjustment. Lessee shall have sixty (60) days from the date of
        Lessor's notice to provide Lessor its written
                                                                    acceptance of the n e w annual rent.
        Lessee’s failure to deliver written acceptance of the n e w annual rent within
                                                                                                     sixty (60)
        days shall be deemed Lessee’s notice to Lessor o f i t s intention to terminate the Lease
        Agreement e f f e c t i v e with the end of the current annual term, whereupon the provisions
        of Sections 9 and 13 hereof will apply.

8.       C O M P L I A N C E W I T H G OV E R N M E N TA L AND E N V I R O N M E N TA L R E Q U I R E M E N T S

 Lessee’s Facilities and operations o n the Leased Premises shall
                                                                                    comply with all applicable
 federal, state and other governmental requirements, including but not l i m i t e d to statutes, rules
 and regulations pertaining to safety, health and environmental protection, and Lessee shall be
 obligated to obtain any and all applicable permits, licenses, o r other certifying documents for the
 installation and operation of its Facilities at the Leased Premises. Lessee shall
                                                                                                provide copies
 of any and a l l applicable permits, licenses, o r other
                                                              certifying documents to Lessor upon receipt.
 Further, prior to operation of the Facilities, Lessee shall provide Lessor with Lessee’s Spill
 Prevention and Countermeasure
                                         Contingency Pian (“SPCC Plan’) for the Leased Premises.
 Lessee shall also provide Lessor with a copy of any leak notifications
                                                                                      required to be filed with
any government entity, including reports and correspondence exchanged between Lessee and
any government entity, a s such documents relate to the Leased Premises. As failure to observe
and comply with any such requirements may jeopardize o r affect Lessor's
                                                                                            operations, Lessor
hereby r e s e r v e s and shall have the right to terminate this Lease Agreement at any time for
Lessee’s failure to comply with this paragraph.                  Except in c a s e s of emergency (in which
instance Lessor s h a l l provide notice a s s o o n as i s
                                                              reasonably practical), Lessor shall give notice
in writing to Lessee of the details of any
                                                noncompliance with this paragraph and if Lessee shall
fail to correct o r otherwise remedy the noncompliance within
                                                                               thirty (30) days after having
received Lessor's written notification thereof, this Lease
                                                                         Agreement shall terminate and the
procedures      described  in Sections  9 and  13   hereof  s h a l l apply.
9.      TAXES

        9.1     Lessor s h a l l pay all real property taxes levied against the Leased Premises a s a
        result of               ownership of the Property; provided, however, that Lessee shall
        reimburse Lessor for any such taxes o r increased taxes that a r e the direct result of
        Lessee's u s e of and operations o n the Leased Premises.

        9.2       Lessee shall pay: i) any sales, u s e o r occupation t a x applicable to Lessee’s
        Facilities o r interest in the Leased Premises; if) any license o r
                                                                            permit fee resulting from




                                                                                                          BLFG_EDPA1848503
       Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 15 of 49



        the existence     or   operationof Lessee’s Facilities o n the Leased Premises; and
                                                                                                     iii) any
        personal property    taxes  assessed    o n personal
                                                             property and f i x t u r e s of Lessee that a r e
        placed o n the Leased Premises by Lessee to the extent that such taxes a r e payable due
        to           u s e of o r operations o n the Leased Premises
                                                                        during the Term of this Lease
       Agreement.
 10.    R E M OVA L OF LESSEE'S P R O P E R T Y

        10.1  All Facilities      placed   upon the Leased Premises by Lessee shall be and remain the
        property of Lessee        during   the term of this Lease Agreement.

        10.2   Within   ninety (90) daysof termination of this Lease Agreement Lessee shall: i)
                   remove t h e
                             Facilities from the Leased Premises; and i i ) r e s t o r e and reclaim the
       promptly
       Leased Premises t o its
                               prior condition at its sole cost, usual w e a r and tear and damage
       by the elements excepted. The restoration and reclamation of the Leased Premises
       shall not be determined to be completed         s o stated in
                                                                     writing by Lessor.
       10.3 At the sole expense of Lessee (including actual attorney's fees and court costs to
                 a judgment for such services), Lessor shall have the
       recover
                                                                      right to r e m o v e Lessee’s
       Facilities and restore and reclaim the Leased Premises following the expiration of
                                                                                             ninety
       (90) days from termination of this Lease Agreement.
       10.4 Lessor w i l l hold the removed Facilities in storage for Lessee’s benefit for
                                                                                               ninety (90)
       days from r e m o v a l o f the Facilities. Following the ninety (90) days, Lessor has the right
       to sell o r lease the Facilities that w e r e removed and t o  retain the proceeds o f any sale o r
       lease for i t s benefit.

       10.5    Notwithstanding the foregoing, Lessor    reserves the right to waive Lessee’s
       obligation to r e m o v e the Facilities and may do s o by notifying Lessee in writing.
       Lessee’s obligations to mitigate any environmental liability a s specified herein shall
       survive any termination of this Lease Agreement.

11.    M A I N T E N A N C E AND USE

       11.1.    Lessee shall not permit litter o r other unsightly accumulations o n the Leased
       Premises and at Lessee’s sole expense shall keep the Leased Premises in a n e a t and
       orderly condition, including painting and weed and dust control.
       11.2     At Lessee’s sole expense, Lessee shall comply with all governmental laws,
       ordinances and regulations applicable to Lessee’s u s e and operation of the Leased
       Premises, and shall promptly comply with all governmental orders and directives for
       correction, prevention and abatement of nuisances o r prohibited acts o n the Leased
       Premises o r connected therewith o r related thereto.

12.    R E S T R I C T I O N ON A S S I G N M E N T

Lessee shall not sublet o r assign the Leased Premises o r the Lease Agreement, in whole or i n
part, without first receiving the express written consent of Lessor, which c o n s e n t may be
withheld by Lessor i n its sole discretion.




                                                                                                    BLFG_EDPA1848504
         Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 16 of 49




13.      DEFAULT

lf Lessee fails to pay the rent a s herein provided o r defauits in the performance o r observance
of any of the terms, covenants and stipulations hereof, and such f a i l u r e o r default shall continue
for thirty (30) days after written notice thereof by Lessor to Lessee, then and in such e v e n t
L e s s o r may at its: election terminate this Lease                 and all the rights of Lessee
                                                                  Agreement
hereunder.

14,      S U R R E N D E R OF P R E M I S E S AT T E R M I N AT I O N

         14.1. At the expiration o r termination of this Lease Agreement, regardless of the
         manner  in which it occurs, Lessee shall surrender the Leased Premises to Lessor
         peaceably and in a s good condition a s when received by Lessee, usual w e a r and tear
         and damage by the elements excepted.

         14.2    Any environmental contamination o r other nonconforming condition arising from
         Lessee's operations o n the Leased Premises shali be remediated by Lessee according
         to the requirements of applicable State o r Federal Law. Should Lessee f a i l to fully and
         completely remediate any environmental contamination o r other nonconforming
         condition arising from Lessee’s operations o n the Leased Premises, Lessor shall have
         the right to c u r e such o r otherwise redress         failure to do s o at the sole expense
         of Lessee, including actual                  fees and court costs necessary to r e c o v e r a
         judgment for such services.

15.      LESSOR'S R I G H T OF E N T RY

Lessor   reserves  and shall have the right to enter the Leased Premises for the purpose of
making inspections, repairs and improvements, surveying the s a m e , and for any other
reasonable purpose, s o long a s such activities do not materially interfere with the rights and
privileges herein granted to Lessee.
16.      I N D E M N I F I C AT I O N A N D DUTY TO D E F E N D


                 INDEMNIFY, D E F E N D A N D H O L D HARMLESS, L E S S O R , I T S
L E S S E E AGREES TO
PA R E N T       AND  COMPANIES, PARTNERS, S U C C E S S O R S , ASSIGNS,
                       A F F I L I AT E D
REPRESENTATIVES, OFFICERS, DIRECTORS, SHAREHOLDERS, AG E N T S A N D
E M P L OY E E S (COLLECTIVELY "LESSOR"), FROM A N D AG A I N S T ANY A N D A L L
LOSSES, DAMAGES, FINES, PENALTIES, ASSESSMENTS, C AU S E S OF ACTION,
SUITS A N D LIABILITIES O F E V E RY KIND, INCLUDING ALL E X P E N S E S OF
LITIGATION, C O U RT COSTS, E X P E R T S A N D AT TO R N E Y ' S FEES, ARISING OUT
O F INVESTIGATION, LITIGATION, E N F O R C E M E N T      OR SETTLEMENT         OF ANY
DEMANDS, CLAIMS, PROCEEDINGS, S U I T S O R S I M I L A R AC T I O N F O R I N J U RY
TO A N Y P E R S O N O R P R O P E R T Y O R D E AT H O F A N Y P E R S O N (INCLUDING
WITHOUT         LIMITATION, CLAIMS FOR P O L L U T I O N A N D E N V I R O N M E N TA L
DA M AG E O N O R A B O U T T H E L E A S E D PREMISES), A N Y C I V I L O R C R I M I N A L




                                                                                                BLFG_EDPA1848505
       Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 17 of 49



FINES O R PENALTIES, STRICT LIABILITY O R V I O L AT I O N O F A N Y
                                                                                     STATUTE,
RULE O R R E G U L AT I O N D I R E C T LY A R I S I N G O R ALLEGED TO   A R I S E OUT O F
                                                                                            (1)
LESSEE’S P E R F O R M A N C E OF T H I S AGREEMENT, U S E O F T H E L E A S E D
P R E M I S E S O R ANY W O R K P E R F O R M E D U N D E R THIS AG R E E M E N T B Y L E S S E E
OR ITS
       AGENTS, EMPLOYEES,                   CONTRACTORS, SUBCONTRACTORS, V E N D O R S
OR   THEIR AG E N T S OR                   EMPLOYEES; A N D (2) ANY V I O L AT I O N O R
NONCOMPLIANCE W I T H , O R A N Y FAILURE O F T H E P RO P O S E D FACILITIES TO
B E C O N S T R U C T E D IN AC C O R DA N C E
                                                     WITH, A N Y A P P L I C A B L E L AW O R T H E
C O N D I T I O N S OF A N Y A P P L I C A B L E P E R M I T O R R E G U L ATO RY
                                                                                    REQUIREMENT,
W I T H O U T LIMITATION, W H E N SUCH V I O L AT I O N IS A R E S U LT                   OF T H E
N E G L I G E N T O R I N T E N T I O N A L AC T I O N S    OR OMISSIONS OF
                                                                                      LESSEE, I T S
AGENTS, EMPLOYEES, CONTRACTORS, SUBCONTRACTORS,                                               OR VENDORS OR
T H E I R AG E N T S OR EMPLOYEES, E X C E P T TO T H E E X T E N T                           C AU S E D B Y T H E
WILLFUL       MISCONDUCT OF LESSOR.

17.    I N S U R A N C E OF L E S S E E

                Lessee shall    place     and maintain   throughout the     Term of this      Agreement:
       (a)      Workers Compensation coverage a s is required by the applicable jurisdiction and
                Employer's Liability Insurance covering each employee to the ex t e n t of Two
                                 ($2,000,000);
               Automobile Liability Insurance covering
       (b)                                             bodily injury and property damage arising
               from the operation of owned, non-owned,
                                                               leased, o r rented vehicles, with
               inclusive limits of not less than Two Million Dollars
                                                                       ($2,000,000) for any o n e
               occurrence;

               Commercial General Liability insurance covering
                                                                    bodily injury, death, property
               damage and sudden and accidental pollution liability in the a m o u n t of Ten Million
               Dollars ($10,000,000). With
                                             respect to any coverage maintained o n a “claims
               made” basis, the retroactive date m u s t precede the c o m m e n c e m e n t d a t e of this
               Lease Agreement, and Lessee shall continue to r e n e w the “claims made”
                                                                                                     policy
               or
                   provide for extended coverage for a period of two (2) years following
               termination of this Lease Agreement;


       Property insurance in respect of all risks of direct physical              loss   or   damage   to Lessee’s
       work, equipment, furniture and other moveable property in                  a n a m o u n t not less than the
       maximum foreseeable loss           as   determined by   a   loss control   professional.
       17.2    Additional Named Insured

       All liability policies carried by Lessee shall n a m e Lessor a s a n additional insured with
       respect t o liability arising out of the operations of Lessee, and provide for cross-liability
       and severability of interests. To the extent possible, all policies maintained
                                                                                           by Lessee
       shall waive subrogation rights to Lessor with respect to                            out of the
                                                                         liability arising
       operations of the Lessee.




                                                                                                           BLFG_EDPA1848506
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 18 of 49



         17.3     Policy   Terms and Conditions

        The policies described herein shall provide ninety
                                                               (90) days’ notice of material change o r
        alteration and such policies shall state that insurers will endeavour to
                                                                                    provide ninety (90)
        days’ notice of policy cancellation in accordance with policy provisions. The insurance
        coverages required herein must be placed with terms, conditions and limits a s s e t forth
        above and with insurance companies
                                                  duly licensed for such purpose and rated Best’s A-
             A.M.  Best   Insurance   Guide   and
        by                                           Key Ratings, such ratings to be maintained
        throughout   the   required term   of the policy and under forms of policies reasonably
        satisfactory to Lessor. Prior to commencing operations, Lessee will provide Lessor with
        Certificates of Insurance evidencing ali required coverage, and at all times
                                                                                           thereafter, if
        requested,    Lessee    shall furnish   certificates of  insurance   evidencing all required
        coverages.

18.     SECURITY

Lessor has              a security threat level indication
                adopted                                       system similar to that of the United States
 Department      of Homeland   Security.      Threat  levels   include red, orange, yellow and green.
 Lessee’s activities o n the Leased Premises may proceed a s normal under t h r e a t levels
                                                                                                    yellow
 and green. However, should Lessor
                                            adopt a threat level orange, the Lessee will be required to
 undergo additional security m e a s u r e s that may impede i t s ability to access, maintain, repair,
 operate, and/or otherwise u s e its Facilities at the Leased Premises. Should Lessor adopt a
threat level red, the Lessee shall
                                       immediately r e m o v e all personnel from the Leased Premises
and shall direct its employees, agents, representatives, contractors, and
                                                                                          subcontractors,
including any other person Lessee has r e a s o n to believe may a c c e s s the Leased Premises, t o
not e n t e r the Leased Premises until such time a s the threat level is reduced,
                                                                                          by Lessor, to a
level lower than red. Lessor agrees to communicate                       in the          threat
                                                               changes          security        levels, a s
s o o n a s reasonably practicable, to Lessee.


19.     SUCCESSORS


The terms, conditions and covenants contained herein shall                     inure to the benefit of and
                                                                   apply to,
be binding upon the Parties hereto and their respective             successors      in interest and
                                                                                                      legal
representatives to the ex t e n t permitted herein.
20.     G OV E R N I N G LAW

This agreement shall be governed
                                    by and construed in accordance with the laws of the State of
North Dakota and the federal laws applicable therein, and the Parties hereto submit to the
jurisdiction of the courts of the State of North Dakota for the interpretation and enforcement
hereof.



21.     N OT I C E S

All notices required o r permitted to be
                                            given hereunder o r in connection herewith             be in
writing and given by mailing in the  U.S.  Mail, a s certified o r registered mail,
                                                                                    postage prepaid and
addressed to the respective         a s follows:
                                Party




                                                                                                   BLFG_EDPA1848507
         Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 19 of 49



          Lessor:              Enbridge Pipelines (North Dakota)     LLC
                               2505  16" Street SW, Suite 200
                               Minot, North Dakota 58701


          Lessee:              Bridger Transfer Services LLC
                               800 Spring Street, Suite 205
                               Shreveport, Louisiana 71101
or    to such other address a s the Parties may hereafter
                                                            designate by giving written notice a s
provided herein.  Every  notice mailed      aforesaid shall be
                                       a s
                                                                conclusively deemed to have been
received by the Party to whom addressed o n t h e third business
                                                                   day following the deposit thereof
in the U.S. Mail,               of when        whether  such   notice is actually received by the
                   regardless              o r
addressee.

22.       ENTIRE AGREEMENT,                AMENDMENT

This Lease                         the entire agreement between the Parties with respect t o the
               Agreement c o n s t i t u t e s
subject   m a t t e r hereof and cancels and
                                            supersedes any prior understanding and agreements o f
any nature whatsoever between the Parties with respect hereto. There a r e n o representations,
warranties, terms, conditions, undertakings o r collateral agreements, express, implied o r
statutory, between the Parties other than a s expressly set forth in this Lease Agreement. No
amendment, supplement, modification, waiver, termination of this Lease Agreement o r consent
or
   approval by any Party hereunder s h a l l be binding unless executed in writing by the Parties.
          IN W I T N E S S WHEREOF, t h i s          Lease               has been executed
                                                             Agreement                     by the Parties
hereto   as of the Effective Date.

L E S S O R : E N B R I D G E PIPELINES          {NORTH DAKOTA)     LLC


Sign:
Print:         Lké

Title:    9.
                      a
Date:



                                                  RY I C E S LLC
LESSEF:
Print:    Julie       E.        (OF    |




Title:
                           |
Date:




                                                                                                  BLFG_EDPA1848508
Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 20 of 49

                                                                           40

                                                                  He




                                      S     L       W    L             L        O   N
                                                                                    G
                                                                                    N
                                                                                    )(
                                                9
                                                    mo

                                                             sow




                                                                                         NO L

           d i vN
                                                              g        v
                                                                           O
                                                                           N
                                                                           )


                O
                N
                “

               O
               M
               G‘
                                                                                                bhi




                             Z   or   C2.




                                                                                         BLFG_EDPA1848509
       Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 21 of 49



                                                 fo




           Enbridge Pipelines (North Dakota)                  LLC

          Lease Automatic             Custody   Tr a n s fe r Unit


                               (LACT) Specification

                           Truck   Unloading Facility




R E V 3 November 8 , 2 0 1 0




                                                                      BLFG_EDPA1848510
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 22 of 49




                                            SPECIFICATION

                                         TABLE OF C O N T E N T S


             SCOPE
                                                                            2
                                                                            2
      1.2,                                                                  2
 2.        RELATED                                                          2
      2.1.      Manual of Petroleum Measurement                             2
      2.2,  NFPA                                                            2
      2.3.
                                                                            2
3.           LACT DESIGN
                                                                            2
                                                                            3
                                                                            3
        3.1.2.   Unit        Component                                      3
                                                                            5
                                                                            5
                                                                            5
        3.2.2.   Control Panel                                              6
        3.2.3,   Control Panel                                              6
        3.2.4.   Enbridge Signal                                            7
     B.S.
                                                                            7
                                                                            1
                                                                            7
      3.3.3. Secondary Containment
                                                                            7
        3.3.3.1.   Customer Owned
                                   Property                                 7
        3.3.3.2.   Enbridge Leased                                          7
      3.3.4.   Permits to                                                   8
4.      REVISIONS.                                                          8
   4.1. REV 4 November 17, 2 0 0 9
                                                                            8
   4.2. REV 2
                 April 8,                                                   8
   4.3.   REV 3 November 8,
                                                                            9
List Of
                                                                            9
   Appendix A Truck Unloading LACT Unit
                         -




                                                                            9
   Appendix B LACT Enviro/Drain Box
                     -




                                                                            9




                                                                       BLFG_EDPA1848511
         Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 23 of 49


  ENBRIDGE PIPELINES (NORTH DAKOTA) LLC                   LACT SPECIFICATION     -

                                                                                     TRUCK UNLOADING




               SCOPE

  1.1.         Intent

               This standard  provides the basis for the design of a Lease Automatic Custody Transfer
                      Unit
                           specific to Enbridge Pipelines (North Dakota) LLC. This specification shall
               address LACT u n i t
                                    design specific to truck unloading facilities.
               LACTu n i t
                           design for the following facility types shall be addressed i n other
               specifications:
                        pipeline connected facilities (either direct feed or from tankage)
 1.2.
               Responsibility
           T h e customer s h a l l         provide Enbridge with drawings (plot plan, skid/building
           electrical details,
                                                                                                          layout,
                                         piping details, etc.) for review prior t o installation. Compliance with this
           and other r e l a t e d
                                         industry standardss h a l l   be the        responsibility   of the customer.

           R E L AT E D STANDARDS


           The most r e c e n t edition shall           apply.
 2.1.      APi M a n u a l of Petroleum Measurement Standards

           Chapter 6 Metering                 Assemblies- Section       1
                                                                            -


                                                                                Lease Automatic        Custody Transfer
           (LACT) Systems
 2.2.      NFPA 70

           National Electric Code
                                     @    @
           *
2.3.      A P i RP 500

          Recommended P r a c t i c e for Classification of Locations for Electrical Installations at
          Petroleum Facilities.

          L AC T D E S I G N
          The LACTdesign includes                     determining the following:
                          Flow Rate
                          Design Pressure
                          Viscosity
                          Pour Point
                        *



                        *
                            Temperature
                            API
                        *
                                Gravity
                        *
                            Vapor Pressure      vs.    Temperature     Plot
                            Sulfur Content

                      *
                            Refer to the Tariff   -

                                                       Rules and   Regulations for exact crude specifications.

R E V 3 November 8 , 2 0 1 0                                       2
                                                            Page




                                                                                                                          BLFG_EDPA1848512
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 24 of 49

                                                                                                         On
 ENBRIDGE PIPELINES          (NORTH DAKOTA) L L C           LACT SPECIFICATION   T R U C K UNLOADING




 3.1.     Mechanical

          3.1.1.       General

                                     unit should be housed in a heated
                                                                               building (minimum 16’ x 20’) with
                e




                       adequate r o o m for personne! t o safely perform necessary duties and in the c a s e
                       of a n e m e rg e n cy have m o r e than o n e means o f ex i t .

          3.1.2.       Unit
                                 Components
          T h e LACT unit shail be
                                                    completely assembled o n a skid. T h e components i n flow         order
          shall be a s follows
                                               (see Appendix A Typical Truck Unloading L AC T Unit P&ID):
           1.                                                                               not
                    Charge Pump - Centrifugal pump (gear pumps a r e                            allowed) and T E F C motor
                    completely mounted in a common b a s e , coupling,                  and
                                                                                               coupling guard. Pump shall
                    deliver design rate with 2 feet of suction h e a d and              a   discharge pressure of 3 0 psig
                    at the suction of the
                                          delivery pump.
           2.       Strainer       -


                                        with mesh basket and differential pressure gauge

           3.       A i r eliminator           shall be sized based o n flow rate with soft seated gas valve,
                                                -




                    having       a minimum vent l i n e    of    with discharge t o the divert line. Install with
                    valves t o         allow isolation to confirm integrity of air eliminator.

           4.       Static Mixer                with   design considerations f o r viscosity,     flow rate and pressure
                                                                                                                           drop
                                           -




           5.       B.S.& W. fail safe monitor with 0-1% range, 30 second time delay and an i n l i n e
                                                               -




                    plastic coated probe. The probe shall be mounted in a vertical run. There shall be
                    a     sample cock located below the probe. T h e sample cock shall be available to
                    Enbridge personnel f o r purposes o f obtaining a running sample to confirm quality of
                    oil and accuracy of B.S.&W. monitor.

           6.       Sampier- with adjustable capability, electric mixing pump and f i v e gallon
                    (minimum) sample container (capturing a minimum of 1 gallon to a maximum of
                    80% of container volume f o r each ticketing period). Sample container, other than
                    piston type, shall be plastic coated, shall give a visual indication of the sample
                    quantity, shall b e equipped to hold a n internal pressure (minimum 15 psi), shall be
                    equipped with a pressure indicator, and shall be equipped with a quick opening
                    cover   to    be able to clean container.


                    Sampler Probe - probe horizontally inserted in middle 3° of vertical pipe                     run with
                    inlet
                          facing direction of flow, probe to be located after static mixer.
           7.       Three-way
                              diverting v a l v e (capable of being sealed), hydraulic actuator,
                    positioned by B.S. & W. monitor. Normally closed to the m e t e r when n o actuation
                    energy applied.




R E V 3 November 8 , 2 0 1 0                                          3
                                                               Page




                                                                                                                           BLFG_EDPA1848513
     Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 25 of 49

                                                                                             7




 ENBRIDGE PIPELINES (NORTH DAKOTA) LLC               LACT SPECIFICATION    TRUCK UNLOADING



          8.        Positive                         meter -
                                 displacement
                      a.    Meter shall be Smith, 100% 5 to 4 gallon gearing. To allow proving by
                            Enbridge, flow rate shall be a minimum of 70 BPH and maximum of 4 5 0 BPH.

                            Meter shall be sized
                                                       by customer t o operate between 60-80%    of meter's
                            continuous maximum r a t e .

                      b.    Meter stack
                                              equipped with:
                                 e       Pulse Transmitter    Model E Pulse Transmitter single-pole, double-
                                                               -




                                         throw
                                                (SPDT) heavy-duty, mercury wetted form “C” contact, 1
                                         pulse/bbl. Pulse transmitter is to pace the temperature averager and
                                         Enbridge P L C input meter count.
                                                                   -




                                 e
                                         Right angle drive for m e t e r proving
                                 e       Counter 200A Series accumulative, nine-digit, non-reset type,
                                                 -                     -




                                         integral switch pulser to drive meter f a i l and sampler

          9.
                                temperature averager capable of taking 1 temperature             reading   per
                   barrel with temperature alarm/shutdown range of 0°F to 120°F.

          10.      Proving loop          with double block and bleed valve:


                      See
                           Appendix B for LACT Enviro (Environmental)/Drain Box Typical
                      Proving connection valves shall have a companion threaded flange, and a 3”
                      Ever-Tite quick coupling with female ends, c a m locks and dust caps.
               ¢
                      Proving connections s h a l l be available outside of building accessible by Enbridge
                      prover.
                             o   Install Enviro/Drain box with
                                     *
                                         clearance to operate prover hose valves
                                     *
                                                 metal catch s c r e e n
                                            expanded
                                  locate bleed valves immediately upstream of the connection
                                  valves inside the Enviro/Drain box
               e

                     Grounding Stud available for prover truck hook-up
                     Provide and maintain a c c e s s to prover connections
                                                                            (e.g. s n o w removal, rut
                     removal, etc)

          11. B a c k p r e s s u r e
                                   regulator. Regulator shall be installed o n downstream side of
                                 Range to be determined
                   proving loop.                        by operating conditions. Regulator setting
                   will be determined
                                      by Enbridge m e a s u r e m e n t personnel. LACT units with multiple
                   meters shall have back pressure regulators o n each metert o balance f l o w.

         12.
                   Delivery Pump Positive Displacement pump (screw, progressive cavity, piston o r
                   gear) and motor completely mounted o n a c o m m o n b a s e , coupling, and coupling
                   guard. If the pump i s a piston type pump pulsation dampeners a r e required.
                   Pump
                        shall deliver design flow rate +/- 10% o v e r a n operating pressure range o f 0 -
                   110
                        psig. An overpressure pressure protection system shall b e installed to e n s u r e
                   the
                       discharge pressure does not ex c e e d 2 5 0 psig.


R E V 3 November 8 ,         2010                                  4
                                                        Page




                                                                                                              BLFG_EDPA1848514
       Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 26 of 49


 ENBRIDGE P I P E L I N E S (NORTH DAKOTA) LLC         LACT SPECIFICATION       TRUCK UNLOADING



               13, Check valve i n s t a l l e d at tie in per                  approval. Check valve
                                                               Enbridge                                                 shall be
                                                                                                                                   flanged
                   to Enbridge               valve. Demarcation                                     shall be              the inlet of the
                               receipt                                      (custody transfer)                      on

                   Enbridge receipt valve.
            14. install C P i s o l a t i o n kit between customer check valve and                                        block valve
                                                                                                          Enbridge
                  per       Enbridge approval.

         3.1.3.         Accessories

         T h e unit shail be                      with the                  accessories:
                                    equipped                  following
           1.     Are-calibratable pressure g a u g e of suitable operating range shall be installed
                  immediately upstream of the back pressure regulator.
           2.     Thermowell located                                              of
                                                 immediately downstream                meter, inner t h i r d      of
                                                                                                                        pipe.
           3.     Provision shall be m a d e for locking with pipe line seals, the control panel and it’s
                  components, sampler, valves, p r o v e r loop, back p r e s s u r e valve, etc.

           4.     The               tank shall be a single commingled tank.                                             have the
                        delivery                                                             Enbridge shail                         ability
                  to seal customer t a n k    valves to e n s u r e delivery from           one t a n k
                                                                                                    only.
           5.     The       delivery tank   shall have    a HIHI level alarm that activates a 110db audible horn
                  and beacon i n the truck unload            a r e a to w a r n the truck operator of
                                                                                                      potential tank
                  overflow. A local         acknowledge pushbutton shall silence the horn. The beacon shall
                  continue until              level clears.

                              HIHI Level   Overflow Volume
                                             =
                        e
                                                             (Maximum Flow R a t e x Worst Case
                                                                        -




                              Shutdown Time)
                                     Overflow Volume    maximum tank
                                                               =
                                 o
                                                                     design vo l u m e
3.2.     Electrical

         3.2.1.     General

           1.     All electrical                    shall be installed per NEC and State
                                    equipment                                                                 Electrical
                  Regulations.

          2.      Power                     be 4 8 0   volt, 3 phase, customer’s
                             supply will                                                   responsibility.
          3.      A fused main disconnect switch with door interlock shall be                             provided. Power
                         to control circuits shall b e         fused.
                  supply                                           separately
          4.      Motor c o n t r o l circuit shall include three overload                      and           hand-off-auto
                                                                                       relays             a
                  selector switch.

          5.      All                    shall be
                        non-latching relays       plug-in type with dust c o v e r s and with contacts
                  rated     manufacturer  at 10       minimum at 1 2 0 volt AC. Coils shall be rated
                        by                      amps
                  for continuous duty in 104° F ambient.



R E V 3 November 8 , 2 0 1 0
                                                         Page




                                                                                                                                     BLFG_EDPA1848515
    Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 27 of 49


 ENBRIDGE PIPELINES (NORTH DAKOTA) LLC                     LACT SPECIFICATION          TRUCK UNLOADING




                  If
                    pulse transmitter contacts a r e                    rated less than 10A,
                                                                                                  interposing relays        are

                  required between contacts and                         controlled devices.

                  Name                      Ail items of electrical
                            plates                          equipment and wiring shall be systematically
                  identified             manufacturer's
                                   on
                                                   wiring diagram. Stenciled n a m e plates using diagram
                  designations shall be mounted adjacent to each component i n contro! panel.
                  Terminal blocks shail be identified in the s a m e m a n n e r. Each conductor
                                                                                                 entering
                  control panel shall b e permanently identified
                                                                     by color code or marker and this
                  identification shall be the s a m e a s shown ont h e
                                                                         wiring diagram.
        3.2.2.                      Pa n e l
                                                Design
          1.     The control                     shail be      a   NEMA     3R   enclosure, located outside of           L AC T
                                        panel
                 building.
                                                  be
                 Control        panel shall            protected with lightning              arrestors mounted o n outside of
                 panel.

                 Control panel external wiring connections shall be                              on   barrier type terminals
                 blocks within the enclosure.

        3.2.3.         C o n t ro l Pa n e l F u n c t i o n

        The control          panel shall        be   capable       of   performing     the
                                                                                             following functions:
         1.      LACTu n i t shall start in divert m o d e o n intermediate level and then divert shall
                 close to ship merchantable o i l . Stop charge and delivery pump o n low delivery tank
                 level and hold until tank returns to intermediate level. Provide manual override
                 pushbutton to start pumps between l e v e l s .

                 Divert crude                              low flow                 when B.S. & W. content exceeds s e t
                                        (bypassing                       circuit)                                                 point
                 or     power failure          occurs.


                 Provide meterfailure o r low flow detection circuit
                                                                          using m e t e r pulse transmitter
                 from top of m e t e r head to shut-in system if rate
                                                                        drops below a pre-set minimum.
                 Meter f a i l shall function in either hand or auto (float
                                                                            control) mode . This must be a
                 lockout function with manual reset button. T h e detection circuit must lockout
                 delivery if the m e t e r pulse contacts stop in either the open or closed position.
                 Provision shall be made to r e m o v e power f r o m timer
                                                                              {if used) s o that timer c a n be
                 manually reset without damage.
                 Provide
                                signal    to   sampler to give sample proportional t o                  flow.

                 Provide        lights         panel t o    indicate power                        good o i l , bad oil   diversion, low
                                         on
                                                                                    supply on,
                 flow rate and
                                         delivery tank l e v e l s .
               All components (exceptf l u i d level control) shall                                             functions
                                                                                             perform    same                on
               hand or automatic.




R E V 3 November 8 , 2010                                      Page 6




                                                                                                                                  BLFG_EDPA1848516
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 28 of 49


 ENBRIDGE P I P E L I N E S (NORTH DAKOTA) LLC          LACT SPECIFICATION     TRUCK UNLOADING                       GE”


          3.2.4.
                           Enbridge Signal I n t e r f a c e
             1.    Minimum hardwired
                                               signal requirements include:
                             LACT S t a t u s
                                           (to Enbridge)
                   e
                             LACT Enable D i s a b l e (from Enbridge)
                             Meter Pulse
                                          (1 pulse per barrel)
                             Other
                                   signals d e e m e d necessary by Enbridge for operations.
                   e




                   Interface                    shall be used to isolate customer and
                                     relays                                                  Enbridge control signals.
            2.                     units        located remote to
                                                                    Enbridge facilities: Spread Spectrum      Ethernet
                   radios shall be used for signal interface.

 3.3.     Civil

          3.3.1,           General


                               Site shall have proper elevation and
                                                                     drainage.
                               Sites with fenced locations shall have 12’-14’
                       ¢
                                                                              rolling gate for vehicle
                               clearance.

          3.3.2.       Tankage
                              Truck delivery connections shail be i n s t a l l e d inside a
                                                                                             drain/Getty box.
                       e
                              Trucks shall not deliver f l u i d direct to the meter, a
                                                                                         delivery tank w i l l be
                              required between t r u c k connection and LACT charge pump. Line from truck
                              delivery connection to delivery tank shall be below grade.
                       ¢
                              Delivery tank shall be sized for adequate retention when located o n Enbridge
                              leased property.
                              Recommend second storage tank t o divert off-spec product into.
                              Crude blending shall not b e permitted downstream of customer
                                                                                                       delivery tank.
                              Recommend flame a r r e s t o r s be installed o n all tanks.
                              Windsock s h a l l be installed o n
                                                                    highest tank at the facility.

         3.3.3.        Secondary Containment
                       3.3.3.1.          Customer Owned
                                                               Property
                                     The customer s h a l l follow latest S P C C
                                                                                  (Spill Prevention               and
                                     Countermeasures Plan) guidelines set out
                                                                                      by the E PA for      secondary
                                     containment.

                       3.3.3.2.                      Leased
                                     Enbridge                  Property
                                     C u s t o m e r tanks located o n
                                                                 Enbridge leased property shall follow
                                     specific secondary containment below per Enbridge standards i n
                                     addition to any E PA requirements:

                                     e
                                           Containment volume for         a tank lot   shall be:

R E V 3 November 8 ,            2010                      Page 7




                                                                                                                     BLFG_EDPA1848517
       Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 29 of 49


 ENBRIDGE PIPELINES           (NORTH DAKOTA)         LLC   LACT SPECIFICATION           TRUCK UNLOADING
                                                                                                              CCENBRIDGE


                                                           For l o t s                     single tank: 110% of the
                                                                         containing    a
                                                                                                                      hydrocarbon
                                                           design        volume
                                                           For
                                                                   containing multiple tanks: the s u m of 110% of the
                                                           hydrocarbon design volume f o r t h e largest tank and
                                                           stormwater          storage volume

                                      e
                                             Berm     design shall be          an   appropriate containment structure with:

                                                       3:1 side
                                                 o
                                                               slopes
                                                 o     Impermeable lining inside berm containment bottom
                                                 o     Containment may also be constructed in wall form from
                                                       concrete, steel, o r another suitable material
                                                       Berm angles may not exceed 2:1 side
                                                 o
                                                                                               slopes unless
                                                       approved by a Geotechnical Engineer

                          e
                              Tank lots and berms s h a l l have                a   maximum    permeability   of 1.0 x 10-6 cm/s
                              (1.6   x 10-8    gpm)
                                             is constructed around the LACTbu i l d i n g
                                                                                          i t shall           provide adequate
                              working       space and means o f                    for
                                                                              ingress/egress         Enbridge proving/gauging
                              activities.


             3.3.4.   Pe r m i t s to Construct


                              Customer s h a l l obtain necessary air
                                                                                  permits to construct storage tanks       on
                              Enbridge leased          property
                                                           or             adjacent property per local, state, federal
                              requirements.
                      e
                              Customer s h a l l determine i f storm w a t e r
                                                                               permitting is required to construct
                              per local, state, and federal requirements.
                              Customer s h a l l obtain all other necessary local, state and federal
                                                                                                         permits to
                              construct

4,       REVISIONS

4.1.     REV      1   November 1 7 , 2009

         ¢      Removed Ticket              Management System                  and associated                      removed
                UPT
                                                                                                  instrumentation,
                     (Universal Pulse Transmitter) o n Smith                          Meter, added     Smith Meter Model E
                Pulse Transmitter and 2 0 0 Series counter
                                                                                    specification.
4.2.     REV 2                 8, 2 0 1 0
                      April
         e      Added charge p u m p min discharge pressure, added delivery pump, added                                     tank
                level audible alarm and beacon, r e m ov e d
                                                             Appendix B LACT I s o l a t i o n and
                Relay  Box           Other miscellaneous
                            Drawing.                         changes.




R E V 3 November 8 , 2010                                                 8
                                                               Page




                                                                                                                            BLFG_EDPA1848518
        Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 30 of 49


 ENBRIDGE P I P E L I N E S (NORTH DAKOTA) L L C       LACT SPECIFICATION      TRUCK UNLOADING                       GE”


 4.3.      R E V 3 November 8 ,        2010


           e     updated Appendix A            -

                                                   P & I D and L AC T component f l o w
                                                                                          (3.1.2)
           e
                 added Static Mixer    (3.1.2.5)
                 further defined
                                    sample container          and a d d e d
           e

                                                                              sampler probe installation   clarification
                 (3.1.2.6)
                 added                range to P D meter (3.1.2.8.a)
                         operating
                 further defined E Pulse Transmitter and 2 0 0 A series
                                                                                      pulser operation/contro}
                 (3.1.2.8.b)
           e     further defined Delivery p u m p        requirements (3.1.2.12)
                 added definition for
           e
                                              single delivery tank (3.1.3.4)
                 added                B         LACT Enviro/Drain Box Typical
           e
                           Appendix
                                          -




 List of       Appendices
Appendix        A        Truck                     LACT Unit P & i D
                                 Unloading
                     -




                 B       LACT Enviro/Drain B ox Detail
Appendix             -




R E V 3 November 8 , 2010                                        9
                                                          Page




                                                                                                                     BLFG_EDPA1848519
   Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 31 of 49


                                                                               oP
ENBRIDGE PIPELINES (NORTH DAKOTA) LLC -LACT SPECIFICATION- TRUCK UNLOADING




       Appendix    A   -




                           Typical   Tr u c k   Unloading   L AC T Unit P&ID




                                                                                    BLFG_EDPA1848520
                                  Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 32 of 49



                                                                                                            (303)   792-5911

                                                                                                                                 60112

                                                                                                                           Aropatee      Rd,



                                                                                                                                          inc.
                                                                                                          Rooney




                                                                                                                                               3


                                                                                                                                               4




   TA N K
              (S)
   S TO R AG E




       DATA   LINK
                                                                 BUILDING
                                                                   L AC T

                                                       ZX




                     CONTROLLER




LEGEND




                                                                                                 BLFG_EDPA1848521
   Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 33 of 49


ENBRIDGE PIPELINES   (NORTH DAKOTA) L L C           SPECIFICATION    TRUCK UNLOADING
                                                                                       en B R I D G E


       Appendix       B   -




                              Typical   -

                                            L AC T E nv i ro / D r a i n B ox Detail




                                                                                                  BLFG_EDPA1848522
         Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 34 of 49

                                                                                                                      CHECK!

                                                                                                                      SCALE:



                                                             S I D E ELEVATION                                        PROJECT!

         FRONT        ELEVATION




                                                                                                                       no


                                                                                                                                 ISS




                                                                     a




                                                                            \



                             fst   fi




              PLAN V I E W


                                                                           Screen
                                                                            3" Ever-Tite Cam Locking Quick Coupling w/ F
                                                                            1/2" Bleeder Ball Valve & Plug
                                                                            3” Ball Valve w/ Handle & Seal L o ck
                                                                            2" Suction
    =
                                                                            Lift Bracket & Lid Support
~                 5                                                         Metal Enclosure
              |
                                                                     QTY| D E S C R I P T I O N

                                                                                                  B I L L OF M AT E R I A L

         it




                                                         t
                                                         I


                                                         {




                                                         I


                                                         i
                                                         |
                                                         I


                                                         I
                                                         I
                                                         i




                                                         I
    Lo                                                   I




                                                                                     BLFG_EDPA1848523
Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 35 of 49




          EXHIBIT 37
Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 36 of 49
Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 37 of 49
Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 38 of 49
Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 39 of 49




          EXHIBIT 53
               Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 40 of 49



From:                           Kramer, Jake
Sent:                           Wednesday, October 24, 2018 12:28 PM
To:                             Theodore, Jeffrey; Eddystone Team; mailto:mwitsch@armstrongteasdale.com;
                                mailto:rlscheff@armstrongteasdale.com; jnegovan@griesinglaw.com; Adrian Garcia;
                                Christian Orozco; Ewelina Johnson; Greg Brassfield; Jeremy Fielding; Jon Kelley; Kent
                                Krabill
Cc:                             Agusti, Fil; Sloniewsky, Andrew; Petts, Nick; grugant@ballardspahr.com; Henry Hank E.
                                Hockeimer Jr. (hockeimerh@ballardspahr.com) (hockeimerh@ballardspahr.com)
Subject:                        Revised Privilege Log
Attachments:                    USA01-#12252122-v2-FGBL_2nd_Revised_Priv_Log_10_23_18.xlsx


Counsel:

Attached is a revised version of the BL/FG Defendants’ privilege log. When we had our first meet and confer
about privilege issues on October 5, we explained our approach to preparing the privilege log and asked
Eddystone to identify descriptions in our log that it deemed to be insufficient. There was no follow-up on that
request before Eddystone filed its motion to compel under the crime-fraud exception on October 12, which
challenges privilege log entries related to communications during the periods from May to July 2015 and
December 2015 to February 2016. The attached revised privileged log contains even more detailed
descriptions of the subject matter of all communications during those periods, totaling approximately 14,500
entries.

During the process of preparing these additional descriptions, we identified a relatively small number of
communications that are not privileged (approximately 200 documents). Those will be produced shortly.

Thanks,
Jake


                       JACOB A. KRAMER
                       Partner
                       BRYAN CAVE LEIGHTON PAISNER LLP - Washington, D.C. USA
                       jacob.kramer@bclplaw.com
                       T: +1 202 508 6153 M: +1 202 550 8547




                                                            1
 Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 41 of 49




  The BL/FG Defendants’
Second Revised Privilege Log
     Will Be Submitted
 Electronically in Its Native
    Format, Under Seal
Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 42 of 49




          EXHIBIT 54
                    Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 43 of 49



From:                                       Sloniewsky, Andrew <ASloniewsky@steptoe.com>
Sent:                                       Thursday, August 23, 2018 5:55 PM
To:                                         Kramer, Jake; Jon Kelley; Kent Krabill; Jeremy Fielding; Julie Negovan;
                                            rscheff@mmwr.com; mwitsch@mmwr.com; Eddystone Team; Hartley, Sarah
Cc:                                         hockeimerh@ballardspahr.com; grugant@ballardspahr.com; Agusti, Fil; Petts, Nick;
                                            Theodore, Jeffrey; Arad-Neeman, Daniele; Eberstadt, Rick; Pierce, Jerome
Subject:                                    Eddystone - Privilege Log
Attachments:                                12124862_2.xlsx

Follow Up Flag:                             Follow up
Flag Status:                                Flagged


Counsel:

Attached in Excel format please find our privilege log in this matter. A few points:

(1) This log does not include documents responsive to the July 2018 subpoena that Ferrellgas served on
Enbridge. We are still collecting and reviewing documents responsive to that subpoena, and will update this
log upon completing that process.

(2) For email chains, the “To”, “From”, and “CC” columns in the attached provide information regarding the
most recent email in each chain. Attorney names in those columns are denoted with an asterisk. The column
titled “Privilege Description” identifies the bases upon which the subject document, or portions thereof, are
being withheld. The individuals mentioned in the “Privilege Description” column are attorneys.

Let me know if you have any questions. We look forward to receiving Ferrellgas’ and Rios/Gamboa’s logs.

Regards,

Andrew


Andrew J. Sloniewsky
Of Counsel
ASloniewsky@steptoe.com


Steptoe
+1 202 429 6759 direct          Steptoe & Johnson LLP
+1 202 261 0621 fax             1330 Connecticut Avenue, NW
                                Washington, DC 20036
                                www.steptoe.com


This message and any attached documents contain information from the law firm Steptoe & Johnson LLP that may be confidential and/or privileged. If
you are not the intended recipient, please do not read, copy, distribute, or use this information. If you have received this transmission in error, please
notify the sender immediately by reply e-mail and then delete this message.




                                                                             1
Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 44 of 49




          EXHIBIT 56
         Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 45 of 49


                                UNITED STATES
                    SECURITIES AND EXCHANGE COMMISSION
                                                    WASHINGTON, D.C. 20549

                                                        FORM 8-K
                                               CURRENT REPORT
                        Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
                       Date of Report (Date of Earliest Event Reported): November 4, 2009 (November 2, 2009)


                                          Ferrellgas Partners, L.P.
                                         (Exact name of registrant as specified in its charter)

         Delaware                                            001-11331                                            XX-XXXXXXX
(State or other jurisdiction                                (Commission                                        (I.R.S. Employer
     of incorporation)                                      File Number)                                      Identification No.)

     7500 College Blvd., Suite 1000, Overland
                   Park, Kansas                                                                       66210
      (Address of principal executive offices)                                                      (Zip Code)

                                 Registrant’s telephone number, including area code: 913-661-1500

                                                         Not Applicable
                                     Former name or former address, if changed since last report


                                  Ferrellgas Partners Finance Corp.
                                         (Exact name of registrant as specified in its charter)

         Delaware                                            333-06693                                            XX-XXXXXXX
(State or other jurisdiction                                (Commission                                        (I.R.S. Employer
     of incorporation)                                      File Number)                                      Identification No.)

     7500 College Blvd., Suite 1000, Overland
                   Park, Kansas                                                                       66210
      (Address of principal executive offices)                                                      (Zip Code)

                                 Registrant’s telephone number, including area code: 913-661-1500

                                                               n/a
                                     Former name or former address, if changed since last report


                                                    Ferrellgas, L.P.
                                         (Exact name of registrant as specified in its charter)

         Delaware                                            000-50182                                            XX-XXXXXXX
(State or other jurisdiction                                (Commission                                        (I.R.S. Employer
     of incorporation)                                      File Number)                                      Identification No.)

     7500 College Blvd., Suite 1000, Overland
                   Park, Kansas                                                                       66210
      (Address of principal executive offices)                                                      (Zip Code)

                                 Registrant’s telephone number, including area code: 913-661-1500

                                                               n/a
                                     Former name or former address, if changed since last report


                                          Ferrellgas Finance Corp.
                                         (Exact name of registrant as specified in its charter)

         Delaware                                            000-50183                                            XX-XXXXXXX
(State or other jurisdiction                                (Commission                                        (I.R.S. Employer
     of incorporation)                                      File Number)                                      Identification No.)

     7500 College Blvd., Suite 1000, Overland
                  Park, Kansas                                                                        66210
                     Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 46 of 49
                   (Address of principal executive offices)                                                        (Zip Code)

                                             Registrant’s telephone number, including area code: 913-661-1500

                                                                            n/a
                                                  Former name or former address, if changed since last report

Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following
provisions:

o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)

o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12)

o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b))

o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c))
                     Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 47 of 49


Item 1.01 Entry into a Material Definitive Agreement.

The information included in Item 2.03 of this Current Report on Form 8-K is incorporated by reference into this Item 1.01 of this Current Report on Form 8-K.

Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant.

On November 2, 2009, our operating partnership, Ferrellgas, L.P., entered into a secured working capital credit facility which provides the Company
borrowing capacity of up to $400.0 million. This facility replaces the Company’s former senior unsecured credit facility due 2010. This new facility will
mature on November 2, 2012. Borrowings under this new facility are available for working capital needs, capital expenditures and other general partnership
purposes, including the refinancing of existing indebtedness.

The new secured working capital credit facility contains various affirmative and negative covenants and default provisions, as well as requirements with
respect to the maintenance of specified financial ratios and limitations on the making of loans and investments. All borrowings under the facility bear
interest, at the operating partnership’s option, at a rate equal to either:

· for Base Rate Loans or Swing Line Loans, the Base Rate, which is defined as the higher of i) the federal funds rate plus 0.50%, ii) Bank of America’s prime
  rate; or iii) the Eurodollar Rate plus 1%; plus a margin varying from 2.50% to 3.25%; or
· for Eurodollar Rate Loans, the Eurodollar Rate, which is defined as the LIBOR Rate plus a margin varying from 3.50% to 4.25%.

The descriptions set forth above in this Item 2.03 are qualified in their entirety by the operating partnership’s new bank credit facility, a copy of which is filed
as an exhibit to this report and is incorporated by reference herein.

Item 9.01 Financial Statements and Exhibits.

Exhibit 10.1 - Credit Agreement dated as of November 2, 2009, among Ferrellgas, L.P. as the borrower, Ferrellgas, Inc. as the general partner of the borrower,
Bank of America, N.A. as administrative agent, swing line lender and L/C issuer, and the lenders party hereto.

                                                                                 2
                     Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 48 of 49


                                                                       SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned
hereunto duly authorized.


                                                                               Ferrellgas Partners, L.P.

November 4, 2009                                                               By:    /s/ J. Ryan VanWinkle
                                                                                      Name: J. Ryan VanWinkle
                                                                                      Title: Senior Vice President and Chief Financial Officer;
                                                                                      Treasurer (Principal Financial and Accounting Officer) of
                                                                                      Ferrellgas, Inc., the general partner

                                                                               Ferrellgas Partners Finance Corp.

November 4, 2009                                                               By:    /s/ J. Ryan VanWinkle
                                                                                      Name: J. Ryan VanWinkle
                                                                                      Title: Chief Financial Officer and Sole Director

                                                                               Ferrellgas, L.P.

November 4, 2009                                                               By:    /s/ J. Ryan VanWinkle
                                                                                      Name: J. Ryan VanWinkle
                                                                                      Title: Senior Vice President and Chief Financial Officer;
                                                                                      Treasurer (Principal Financial and Accounting Officer) of
                                                                                      Ferrellgas, Inc., the general partner

                                                                               Ferrellgas Finance Corp.

November 4, 2009                                                               By:    /s/ J. Ryan VanWinkle
                                                                                      Name: J. Ryan VanWinkle
                                                                                      Title: Chief Financial Officer and Sole Director

                                                                               3
                  Case 2:17-cv-00495-JD Document 266-1 Filed 11/07/18 Page 49 of 49


                                                                     Exhibit Index

Exhibit No.                                                                     Description

    10.1      Credit Agreement dated as of November 2, 2009, among Ferrellgas, L.P. as the borrower, Ferrellgas, Inc. as the general partner of the
              borrower, Bank of America, N.A. as administrative agent, swing line lender and L/C issuer, and the lenders party hereto.

                                                                            4
